United States District Court
Northern _District of California

OQ--.]O\Lh-PU)I\J

\.CJ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

F§LED
wigmore

UNITED sTATEs DlsTRicT CoURT
NoRTHERN DISTRICT oF CALIFORNIA

MARK EDWARD HILL, ease No. 13-05268 EJD (PR)
plaintiffs ' oRDER oF DISMISSAL`
V.
DoN PONNER, et al.,
Defendants.

 

 

On August 28, 2018, Plaintiff, a state prisoner, fried a civil rights complaint
pursuant to 42 U.S.C. § 1983. (Docket No. l.) Plaintii`f also filed a declaration in support
of a motion for leave to proceed l_n M Pauperis (“IFP”). (Docket No. 2.) On the same
day, the Clerk sent Plaintiff a notice indicating that the IFP motion Was deficient hecause it
Was not on the proper form, and did not include a Certificate of Funds in Prisoner’s
Account completed and signed by an authorized officer at his correctional facility and a
copy of his prisoner trust account statement (Doeket No. 3.) Plaintiff Was advised that his
failure to file the necessary supporting documents Within twenty-eight days of the notice
would result in the action being dismissed and the tile closed. (L&) Plaintiff filed a motion
requesting a 30 days extension of time to file a complete IFP motion, Which the Court

granted on September 25, 2018. (Docket Nos. 6 and 10.)

 

 

United States District Court
Northern District of Calii`omia

[\J

\OOO---.}O\U\-I>-UJ

10
11
12
13
14
15
16
17
18
19
' 20
21
22
23
24
25
26
27
28

 

 

The deadline of October 25, 2018, has passed and Piaintiff has not filed an IFP
application or paid the fiiing fee. Accordingly, Plaintiff’ s case is I)ISMISSEI) Without
prejudice `

The Clerk shail terminate all pending motions and close the file.

IT IS SO (:/P.D::?ED.
Dated: .![ § tag

I’

  

 

EDWARD J. DAVILA
United States District Judge

Order of Dismissal
P:\PRO-SB\EJD\CR.18\05263Hiilidism.docx

 

 

